Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 9, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144301                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144301
                                                                   COA: 298050
                                                                   Ogemaw CC: 09-003343-FH
  JOSEPH KENNETH MANNI,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 1, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 9, 2012                         _________________________________________
           t0502                                                              Clerk